969 F.2d 849
UNITED STATES of America, Plaintiff-Appellee,v.Ulualoaiga EMELIO, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Angela BARACCO, Defendant-Appellant.
Nos. 90-30370, 90-30373.
United States Court of Appeals,Ninth Circuit.
July 30, 1992.

Prior report:  9th Cir., 956 F.2d 894.
Before:  GOODWIN, SCHROEDER and NOONAN, Circuit Judges.


1
The district court is ordered on remand to determine Baracco's acceptance of responsibility in light of all the relevant factors.   The district court is also ordered on remand to make a finding as to whether or not Emelio could reasonably have foreseen the distribution of the drugs that were distributed after his withdrawal from the conspiracy.  United States v. Turner, 898 F.2d 705 (9th Cir.1990).   The Defendants' petitions for rehearing are otherwise DENIED.